Citation Nr: 1033231	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected mood disorder with chronic fatigue 
and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow






INTRODUCTION

The Veteran had active military service from June 1980 to June 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary for additional 
development of the Veteran's claim for an increased initial 
disability rating.  

Initially, the Board notes that the last VA treatment record 
associated with the claims file is dated in August 2006.  The 
Veteran underwent a VA psychiatric evaluation in May 2006 as a 
result of which supportive psychotherapy was recommended.  Thus, 
there appears that there may be additional VA treatment records 
subsequent to August 2006 that have not been associated with the 
claims file but would be relevant to the Veteran's claim.  In 
addition, VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the 
Veteran's VA treatment records from September 2006 to the present 
should be obtained.

In addition, the Board finds that the Veteran should be afforded 
a new VA mental disorders examination.  In this regard, the Board 
acknowledges that, at an August 2005 VA examination, a diagnosis 
of mood disorder with chronic fatigue and depression was 
provided.  Also at the time of that examination, the Veteran was 
under no mental health treatment and was not taking any 
medications for his mental health disorder.  

Subsequent VA treatment records show the Veteran began 
complaining of depression and other symptoms (such as lack of 
motivation, trouble getting to sleep, anxiety, stress, trouble 
getting things off his mind, and a decreased interest in things) 
in February 2006.  He was assessed by his primary care physician 
to have depression and was placed on Celexa (an anti-depressant) 
and Temazepam (for sleep problems).  He continued to follow up 
monthly with his primary care physician for depression where he 
reported some improvement in mood and sleep with the medications 
but also complained of panic over having to take a test for work, 
still some irritability, difficulty concentrating and keeping a 
positive attitude, and continued problems with sleep disturbance. 

Then, in May 2006, the Veteran underwent a VA psychiatric 
evaluation, when he complained of worsening symptoms including 
inability to concentrate, lack of energy and motivation, trouble 
getting to sleep, night sweats, inability to retain information, 
memory deficits, inability to come up with creative ideas, and 
intrusive thoughts about his Gulf War experiences.  The Veteran's 
wife also was there and reported that the Veteran's symptoms have 
worsened over the past few months and that he thrashes in bed at 
night but that she does not recall him having nightmares.  The 
Veteran also described suicidal thoughts about three to four 
times during the previous three weeks but that they were "just 
vague thoughts" without a plan.  His mood was subdued and 
preoccupied, and his affect was congruent and subdued.  It was 
also noted that the Veteran had difficulty finding the right 
words to express his thoughts.  The assessment was that the 
Veteran appeared to be having greater difficulty with 
articulation of his thought because of emotional impact of 
intrusive thoughts about Iraq.  

The Board also notes that the Veteran underwent 
neuropsychological testing in 1997 (a copy of which is in the 
claims file) that indicated a mild level of overall 
neuropsychological impairment that may be typical for an 
individual who may have been described as a "slow learner" 
early in life.  The Veteran has consistently reported that he was 
born prematurely and had difficulties learning in school.  
However, the Veteran's complaints as seen in the 2006 treatment 
records appear to indicate a possible worsening of the Veteran's 
cognitive functions (i.e., his complaints of regarding 
concentration, memory and creativity) compared with the 1997 
levels when he did not make such complaints.  The Veteran and his 
representative have also argued that the Veteran was unable to 
pass a test needed to maintain his employment as a gym aid with a 
local middle school because of his service-connected mood 
disorder with chronic fatigue and depression causing difficulties 
with concentration and motivation.  The record shows he failed 
three times a written portion of the ACT WorkKeys(r) test.  
However, neuropsychological testing has not been conducted.  
Thus, on remand, the Board finds that such testing should be 
conducted to determine whether the has been a worsening in the 
Veteran's neuropsychological impairment identified in 1997 and, 
if so, for a medical opinion as to whether said worsening is in 
relationship to his current service-connected psychiatric 
disorder as claimed by the Veteran and indicated by the VA 
physician who evaluated the Veteran in May 2006.

Furthermore, the evidence appear to establish that the Veteran 
lost his job in September 2006 as a gym aid in a middle school 
because he was unable to show he was "highly qualified" for 
this position (because he failed to pass all portions of the ACT 
WorkKeys(r) test).  According to the Veteran, this was required by 
the No Children Left Behind Act.  Letters in the file show the 
Veteran was discharged effective September 5, 2006.  The claims 
file indicates that, thereafter, the Veteran was approved through 
VA's vocational rehabilitation to participate in a one-year 
program of work adjustment commencing on September 18, 2006, with 
Goodwill Industries of West Michigan.  Thus, there is a question 
as to the effect the Veteran's service-connected psychiatric 
disability has had on the Veteran's industrial functioning that 
must also be addressed by the examiner.

Based upon this evidence, the Board finds that the record 
indicates a worsening in the Veteran's psychiatric disability 
since the last VA examination in August 2005.  In addition, the 
Board notes it has been five years since the Veteran was last 
examined.  Therefore, the Board concludes that a new VA mental 
disorders examination is warranted.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007).  

Moreover, the Board notes that the August 2005 VA examination and 
the VA treatment records indicate that one of the Veteran's main 
complaints is chronic fatigue.  It has not been considered, 
however, whether a separate disability rating may be warranted 
under an applicable diagnostic code (such as DC 6354 for Chronic 
Fatigue Syndrome).  Thus, the Board finds that the Veteran should 
be given an appropriate examination to determine the nature and 
extent of his chronic fatigue.  Consideration should be given to 
whether it is of such a nature and extent as to warrant a 
separate disability rating so long as the symptoms do not overlap 
with those used in rating his service-connected mood disorder 
under the rating criteria for psychiatric disabilities, which 
would be impermissible pyramiding under 38 C.F.R. § 4.14.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
relating to his mental health from the VA 
Medical Center in Detroit, Michigan, from 
September 2006 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, the Veteran should be 
scheduled for a VA mental disorders 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of 
the Veteran's symptoms related to his 
service-connected mood disorder with 
chronic fatigue and depression.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score that represents the level of 
impairment due to the Veteran's 
psychiatric disability and provide a 
reasoning for the score assigned. 

Neuropsychological testing should also be 
conducted to determine whether the 
Veteran's neuropsychological functioning 
has worsened compared to the testing 
conducted in 1997.  If a worsening has 
occurred, the examiner should provide an 
opinion whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that said worsening is 
proximately due to or the result of the 
Veteran's service-connected mood disorder 
with chronic fatigue and depression.  

The examiner should also be asked to 
discuss the effects the Veteran's service-
connected psychiatric disability has had 
on his occupational functioning, to 
include whether it was a significant 
factor in the Veteran's inability to pass 
a written test required for his position 
as a gym aid at a middle school.  (See 
letters in the claims file from September 
2006.)  The Board notes that the claims 
file indicates that the Veteran was 
approved through VA vocational 
rehabilitation for a one-year program of 
work adjustment with Goodwill Industries 
of West Michigan to commence on September 
18, 2006.  

3.  In addition, the Veteran should be 
scheduled for an appropriate VA 
examination to evaluate the extent and 
nature of his chronic fatigue to determine 
whether it causes separate and distinct 
symptoms that may be rated under rating 
criteria other than those that evaluate 
psychiatric disabilities (e.g., DC 6354 
for Chronic Fatigue Syndrome).  The claims 
file must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary diagnostic tests and studies 
should be accomplished.  The examiner 
should elicit information from the Veteran 
regarding his chronic fatigue and any 
related symptoms, and how they affect the 
Veteran's daily activities, especially 
work.  The examiner should then render an 
opinion as to whether the Veteran's 
chronic fatigue is manifested by symptoms 
that are separate and distinct from the 
Veteran's service-connected mood 
disorder-and, if so, which particular 
symptoms.  

4.  Thereafter, the Veteran's claim should 
be readjudicated.  In doing so, consider 
whether a separate rating is warranted for 
the Veteran's chronic fatigue is 
warranted.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


